Title: From George Washington to Major General Johann Kalb, 8 October 1778
From: Washington, George
To: Kalb, Johann


          
            Sir,
            Head Qrs [Fishkill] Octr 8th 1778
          
          As I am removing Head Quarters from this place, it may not be unnecessary to inform you, that the former directions given you respecting the objects of your division and the conduct you are to observe with regard to the Highland-posts still continue in force.
          The Quarter Master here has represented to me that the present 
            
            
            
            position of your troops so near the road causes a consumption of the forage, which is absolutely necessary for the use of the teams employed in public transportation; This is an inconvenience I should wish might be avoided, and I would therefore have you to remove your division a little distance from the communication, so as not however to lose sight of other objects—It may not be amiss to consult Col: Hay on this point. I am Sir Your most Obedt sert.
        